DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendments filed 1/15/2021 are entered and fully considered. 
Response to Arguments
	In view of the amendment and remarks, the previous rejections are removed. However, new rejections are made with new prior art.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5, 6, 16, 17, 19 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the 
Claims 5 and 6 previously depended from claim 4 which limited the metal oxides to MgO, Al2O3, TiO2, and ZrO2. However, the amendment now requires that the oxide is NbO accordingly, the claims 5 and 6 do not provide support for an NbO material to be in an island-type configuration or to be further doped. Turning to the specification, the examiner notes that the group MgO, Al2O3, TiO2, and ZrO2 is “category (1)” defined as protective but electrically insulating while NbO is “category (3)” defined as comparatively less protective but conductive. The dopant is used to further enhance electronic conductivity which does not appear to be useful with the electrically conductive NbO. Similarly, the island structure as originally claimed was limited to the MgO, Al2O3, TiO2, and ZrO2 because those materials are insulating. The island structure allows for protection of the covered island areas while allowing conductivity between the islands. It is not clear that the electrically conductive NbO island structure was contemplated in the original disclosure because it would not benefit from the same island structure.
Claims 16 and 17 require the protective coating to be a combination of different types of oxides and nitrides. However, the deposition of the different materials must be by the ALD process. The original disclosure does not indicate that the ALD process is depositing different materials.
Similarly, claims 19-20 require the ALD process to deposit a ternary oxide. The disclosure does not provide support for depositing a ternary oxide (ABOx) by ALD.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 16, 19, 25, and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 11 refers to a metal oxide that is AOx. However, the claim does not state what the variables “A” or “x” are.
	Claim 16 similarly does not define “x”.
	Claims 19 and 27 similarly does not define “A”, “B”, or “x”. However, claims 20 and 28 define “A” and “B”.
	Claim 25 does not define “x”.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over RODAK et al. (US 2008/0076004) in view of LU et al. (US 2014/0272659).
Regarding claim 1,
	RODAK teaches a method of making a flow field for a fuel cell that includes a hydrophilic and electrically conductive layer abstract. The fuels cells are PEM fuel cells [0005]. The hydrophilic coating can be made by dispersing particles in a solvent and coating onto a substrate such as a flow field or bipolar plate [0032]. After coating the [0032]. The hydrophilic material is conductive to prevent an increase in resistivity and corresponding loss in efficiency [0026]. The reference teaches using niobium doped titanium oxide powder (NbxTi1-xO2) as the hydrophilic coating layer but does not teach using niobium monoxide. 
	However, LU teaches a method of making a layer of hydrophilic pores for PEM fuel cells abstract where the hydrophilic material is NbOx [0037]. The reference does not expressly teach that NbOx is niobium monoxide, however the formula could only be referring to niobium (II) oxide (NbO) or niobium (IV) oxide (NbO2), both of which are electrically conductive compared to niobium pentoxide (Nb2O5). Accordingly, the scope of the reference is interpreted to teach both NbO and NbO2. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to use the niobium oxide material of LU as the hydrophilic material of RODAK as a simple substitution of known hydrophilic materials that have electrical conductivity to improve water management of the fuel cell without reducing efficiency.
Regarding claim 3,
	RODAK teaches that when solution coating the hydrophilic material, any suitable solvent can be used such as ethanol [0032].
Regarding claim 21,
	NbO has equal amounts of Nb and O and therefore forms a cube with alternating Nb and O. The structure is therefore (100) or (001).
Regarding claims 22 and 23,
Figs. 1 and 3e the coating is applied to lands and channels of the bipolar plate which is considered to be a first and second surface. The same material (NbO) is applied to the lands and channels (and sidewalls).
Claims 5, 10, 11, and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over RODAK et al. (US 2008/0076004) in view of LU et al. (US 2014/0272659) further in view of VYAS et al. (US 2006/0216571).
Regarding claims 5, 10, 11 and 29,
	RODAK and LU teach materials that are protective and conductive such as niobium oxides. However, the references do not teach patterning the protective layer. However, VYAS similarly teaches providing a metal oxide coating on a flow field plate abstract. The oxides can be deposited as islands to allow improved conductivity [0015]. At the time of the invention it would have been prima facie obvious to one of ordinary skill in the art to pattern the metal oxide layer of RODAK as islands to improve conductivity of the cell.
	The examiner notes that the NbO layer is relatively conductive which means the island structure will increase conductivity less than an island structure for a relatively insulating material. However, the island structure still removes material from the fuel cell and the removal of material will improve conductivity because all materials have more than zero resistance.
Regarding claims 27 and 28,
	RODAK teaches using niobium doped titanium oxide powder (NbxTi1-xO2) which is considered to be an ABOx type composition. RODAK further teaches that other dopants such as molybdenum can be used [0023] which would form (MoxTi1-xO2).

	As described above, RODAK teaches using a doped titanium dioxide (TiO2) and LU teaches using niobium oxides. Both materials are known equivalents for providing hydrophilic properties to a fuel cell flow field. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to use the materials together as a combination of art recognized equivalents that serve the same purpose of providing a hydrophilic protective coating to the fuel cell.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over RODAK et al. (US 2008/0076004) in view of LU et al. (US 2014/0272659) further in view of VYAS et al. (US 2006/0216571) and VYAS et al. (US 2007/0092780; hereinafter VYAS II).
Regarding claim 25,
	The references teach a protective material of titanium dioxide and niobium oxide but do not teach a combination of the claimed AOx and ANx with BOx and BNx. However, VYAS II generally teaches that other corrosion resistant materials include oxides of titanium and chromium [0005]. Although the properties are inferior to noble metals, they are affordable. Accordingly at the time of the invention one of ordinary skill in the art would use the titanium oxide and chromium oxide of VYAS II as a protective layer because it is a less costly material for providing protection. At the time of the invention it would have been prima facie obvious to use the materials together as a combination of art recognized equivalents known for the same purpose (protective layer).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over RODAK et al. (US 2008/0076004) in view of LU et al. (US 2014/0272659) further in view of PALM et al. (US 2016/0056312).
Regarding claims 6,
	RODAK and LU teach materials that are protective and conductive such as niobium oxides. However, the references do not teach adding dopant to the niobium oxide. Upon review of the specification the examiner notes that the dopant can be nitrogen. PALM teaches that when protecting conductors from corrosion oxynitrides can be used such as niobium oxynitride (nitrogen doped niobium oxide) abstract and [0007]-[0010]. At the time of filing the invention it would have been prima facie obvious to use a doped niobium oxide (oxynitride) as a simple substitution of known materials used for corrosion protection while maintaining conductivity. 
Claims 12 and 24 is rejected under 35 U.S.C. 103 as being unpatentable over DADHEECH et al. (US 2009/0214927).
Regarding claim 12,
	DADHEECH teaches a method of making a fuel cell with a bipolar plate (flow field) that includes a corrosion resistant metal oxide [0038]. The deposition can be by ALD to form a pinhole free coating that is 1-5000nm thick [0024]. The reference does not teach 1-100 nm thick but the claimed range and the prior art range overlap and is considered prima facie obvious, MPEP 2144.05.I. The ALD deposition is conformal because the reaction deposits monolayers of material in a self-limiting manner.
Regarding claim 24,
[0024]. The reference does not teach 1-50 nm thick but the claimed range and the prior art range overlap and is considered prima facie obvious, MPEP 2144.05.I.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over DADHEECH et al. (US 2009/0214927) in view of VYAS et al. (US 2007/0092780; VYAS II).
Regarding claim 16,
	DADHEECH teaches the corrosion protection is titanium oxide but does not teach a combination of the claimed AOx and ANx with BOx and BNx. However, VYAS II generally teaches that other corrosion resistant materials include oxides of titanium and chromium [0005]. Although the properties are inferior to noble metals, they are affordable. Accordingly at the time of the invention one of ordinary skill in the art would use the titanium oxide and chromium oxide of VYAS II as a protective layer because it is a less costly material for providing protection. At the time of the invention it would have been prima facie obvious to use the materials together as a combination of art recognized equivalents known for the same purpose (protective layer).
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over DADHEECH et al. (US 2009/0214927) in view of RODAK et al. (US 2008/0076004).
Regarding claims 19 and 20,
	DADHEECH teaches using ALD to form the corrosion protection but teaches the layer is titanium oxide. The reference does not teach the ternary oxide as a protective xTi1-xO2) which is considered to be an ABOx type composition. RODAK further teaches that other dopants such as molybdenum can be used [0023] which would form (MoxTi1-xO2). At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to form a ternary oxide as the protective layer in DADHEECH as a simple substitution of known corrosion protective layers. In addition the material in RODAK is hydrophilic which improves the water management of the fuel cell.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over DADHEECH et al. (US 2009/0214927) in view of RODAK et al. (US 2008/0076004) further in view of LU et al. (US 2014/0272659).
Regarding claim 17,
	DADHEECH teaches titanium dioxide as a corrosion protection material while RODAK teaches a niobium doped titanium dioxide corrosion protection material. The references do not teach a mixture of the claimed protective materials.
However, LU teaches a method of making a layer of hydrophilic pores for PEM fuel cells abstract where the hydrophilic material is NbOx [0037]. The reference does not expressly teach that NbOx is niobium monoxide, however the formula could only be referring to niobium (II) oxide (NbO) or niobium (IV) oxide (NbO2), both of which are electrically conductive compared to niobium pentoxide (Nb2O5). Accordingly, the scope of the reference is interpreted to teach both NbO and NbO2. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to use the niobium oxide material of LU as a hydrophilic material of DADHEECH  as a simple 
The references teach the use of TiO2 and NbO but do not teach using them together. However, TiO2 and NbO are both corrosion protecting materials for a fuel cell. Therefore combining TiO2 and NbO is considered the combination of art recognized equivalents for the same purpose. Accordingly, at the time of filing the invention it would have been prima facie obvious to use both TiO2 and NbO as the corrosion protection coating of DADHEECH as a combination of known prior art equivalents.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CLEVELAND can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.